

	

		II

		109th CONGRESS

		1st Session

		S. 754

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Kennedy (for

			 himself, Mr. Smith, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To ensure that the Federal student loans

		  are delivered as efficiently as possible, so that there is more grant aid for

		  students.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Student Aid Reward Act of

			 2005

				.

		

			2.

			Student aid reward program

			Part G of title IV of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1088 et seq.) is amended by inserting after section 489 the

			 following:

			

				

					489A.

					Student aid reward program

					

						(a)

						Program authorized

						The Secretary shall carry

				out a Student Aid Reward Program to encourage institutions of higher education

				to participate in the student loan program under this title that is most

				cost-effective for taxpayers.

					

						(b)

						Program requirements

						In carrying out the Student

				Aid Reward Program, the Secretary shall—

						

							(1)

							provide to each institution

				of higher education participating in the student loan program under this title

				that is most cost-effective for taxpayers, a Student Aid Reward Payment, in an

				amount determined in accordance with

				subsection (c), to encourage the

				institution to participate in that student loan program;

						

							(2)

							require each institution of

				higher education receiving a payment under this section to provide student

				loans under such student loan program for a period of 5 years after the date

				the first payment is made under this section;

						

							(3)

							where appropriate, require

				that funds paid to institutions of higher education under this section be used

				to award students a supplement to such students’ Federal Pell Grants under

				subpart 1 of part A;

						

							(4)

							permit such funds to also

				be used to award need-based grants to lower- and middle-income graduate

				students; and

						

							(5)

							encourage all institutions

				of higher education to participate in the Student Aid Reward Program under this

				section.

						

						(c)

						Amount

						The amount of a Student Aid

				Reward Payment under this section shall be not less than 50 percent of the

				savings to the Federal Government generated by the institution of higher

				education’s participation in the student loan program under this title that is

				most cost-effective for taxpayers instead of the institution’s participation in

				the student loan program that is not most cost-effective for taxpayers.

					

						(d)

						Trigger to ensure cost neutrality

						

							(1)

							Limit to ensure cost neutrality

							Notwithstanding

				subsection (c), the Secretary shall not

				distribute Student Aid Reward Payments under the Student Aid Reward Program

				that, in the aggregate, exceed the Federal savings resulting from the

				implementation of the Student Aid Reward Program.

						

							(2)

							Federal savings

							In calculating Federal

				savings, as used in

				paragraph (1), the Secretary shall

				determine Federal savings on loans made to students at institutions of higher

				education that participate in the student loan program under this title that is

				most cost-effective for taxpayers and that, on the date of enactment of the

				Student Aid Reward Act of 2005, participated in the student loan program that

				is not most cost-effective for taxpayers, resulting from the difference

				of—

							

								(A)

								the Federal cost of loan

				volume made under the student loan program under this title that is most

				cost-effective for taxpayers; and

							

								(B)

								the Federal cost of an

				equivalent type and amount of loan volume made, insured, or guaranteed under

				the student loan program under this title that is not most cost-effective for

				taxpayers.

							

							(3)

							Distribution rules

							If the Federal savings

				determined under

				paragraph (2) is not sufficient to

				distribute full Student Aid Reward Payments under the Student Aid Reward

				Program, the Secretary shall—

							

								(A)

								first make Student Aid

				Reward Payments to those institutions of higher education that participated in

				the student loan program under this title that is not most cost-effective for

				taxpayers on the date of enactment of the Student Aid Reward Act of 2005;

				and

							

								(B)

								with any remaining Federal

				savings after making Student Aid Reward Payments under

				subparagraph (A), make Student Aid

				Reward Payments to the institutions of higher education eligible for a Student

				Aid Reward Payment and not described in

				subparagraph (A) on a pro-rata

				basis.

							

							(4)

							Distribution to students

							Any institution of higher

				education that receives a Student Aid Reward Payment under this section—

							

								(A)

								shall distribute, where

				appropriate, part or all of such payment among the students of such institution

				who are Federal Pell Grant recipients by awarding such students a supplemental

				grant; and

							

								(B)

								may distribute part of such

				payment as a supplemental grant to graduate students in financial need.

							

							(5)

							Estimates, adjustments, and carry over

							

								(A)

								Estimates and adjustments

								The Secretary shall make

				Student Aid Reward Payments to institutions of higher education on the basis of

				estimates, using the best data available at the beginning of an academic or

				fiscal year. If the Secretary determines thereafter that loan program costs for

				that academic or fiscal year were different than such estimate, the Secretary

				shall adjust by reducing or increasing subsequent Student Aid Reward Payments

				rewards paid to such institutions of higher education to reflect such

				difference.

							

								(B)

								Carry over

								Any institution of higher

				education that receives a reduced Student Aid Reward Payment under

				paragraph (3)(B), shall remain

				eligible for the unpaid portion of such institution’s financial reward payment,

				as well as any additional financial reward payments for which the institution

				is otherwise eligible, in subsequent academic or fiscal years.

							

						(e)

						Definition

						In this section:

						

							(1)

							Student loan program under this title that is most

				cost-effective for taxpayers

							The term student

				loan program under this title that is most cost-effective for taxpayers

				means the loan program under part B or D of this title that has the lowest

				overall cost to the Federal Government (including administrative costs) for the

				loans authorized by such parts.

						

							(2)

							Student loan program under this title that is not most

				cost-effective for taxpayers

							The term student

				loan program under this title that is not most cost-effective for

				taxpayers means the loan program under part B or D of this title that

				does not have the lowest overall cost to the Federal Government (including

				administrative costs) for the loans authorized by such parts.

						.

		

